.




                               March 7, 1939


    Honorable A. M. Pribble           Opinion No. G-339
    County Attorney
    Mill8 county                      Re: Residential and property qualifications
    Goldthwa,ite, Texas                   of elector in school consolidation elec-
                                          tion held under Art. 2806, R.C.S. 1925.
    Dear Sir:

                 Under date February 10, 1939, you submitted three questions
    for dur coasLderation  and opinion, involving certain school laws of Texas.
    Your third question is not related in subject matter to the first two, and
    for that reason will be answered in a separate opinion. Your first two ques-
    tions, which may be logically grouped in this opinion, are as follows:

                 ‘1. Is it necessary for a voter to be a property owner if
          he is otherwise qualified to vote in a school consolidation elec-
          tion 7

                 “2. What is the time required to satisfy residence re-
          quirement to qualify a voter to vote in a school consolidation
          election 7 ”

                  Article 288.6,Revised CfviI Statutes, g,overns the conditions,
    mode and manner of holding elections for the consolidation of several con-
    tiguous common school districts or independent school districts, such as
    involved in the two foregoing questions. But this governing statute is silent
    as to the property-holding and residential quaBficat.ions of electors in such
     school consolidation e&?&ions. and we must. consequently, turn to the auf-
    frage requirements and provisions written into the Organic Law and the gen-
    .eral statutes thereunder.

                .We shall, of course, assume that the persons offerfng to vote
    in these school consolidation elections do not fall within the five classes to
    which suffrange is denied under Artic,le 6, Section 1. Constitution of Texas.
    and that such persons are in al3 things qualified electors under the Constitu-
    tion and statutes generally, except insofar as their right to vote might be af-
    fected by the property-owning and residential qualifications involved in your
    .questions.
                                                                                     .   .   .   1




 Honorable A. M. Pribble,   page 2 (O-339)




  qualifications of a voter in school consolidation elections, we find that this
  question is ma& to turn, by tha controlling constitutional provision and
  statutes declaratory thereof, upon the question of whether such school con-
  solidation election is ‘for the purpose of issuing bonds or otharwise lending
r credit,$r credit, or expending money or assuming any debt,” upon the part
  of such school district or political subdivision, within the meaning and in-
  kndment of Section 3a, Article 6, Constitution of Texas, which read6 as fol-
  1Qws:

              “When an eiection is held by any county, or any number of
       counties, or any political sub-division of the State, or any politi-
       cal sub-division of a county, or any deffned district now or here-
       after to be described and defined within the State and whfch may
       or’may not include towns, villages or municipal corporations, or
       any city, town or village, for’ the purpose of issuing bonds or other-
       wise lending credit, or expending money or assuming any debt,
       only qualified electors who own taxable property in the State, .county.
       political sub-division, district, city, town or village where such elec-
       tion is held, and who have .duly rendered the same for taxati& shall
       be qualified to vote and all electors shall vote in the election pre-
       ,cinct of their residence.”

             Prior   to the adoption of the foregoing amendment to the Consti-
 tution of Texas on November 8, 1932, there were no express property-holding
 requirements for voters in elections involving the issuance of bonds. the
 levy of taxes, etc. in school districts and other defined districts and political
 subdivisions, but only property requirements for such elections in incorpo-
 rated cities and iMms, under Section 3. Article 6. Constitution of Texas.

              Article 2955a, Vernon’s Annotated Civil Statutes, is merely de-
 .claratory of Section 3x, Article 6, Constitution of Texas, and in fact fbl-
  lows the above-qftotpd language of such constitutional prwision word for word.~

              Section 3a. Article 6, Constitution of Texas, was construed by
 the Court of Civil Appeals at El Paso in the Caseyof O’Brien, et al, v.
 Snelson, et al, 82 S.W.(2) 679, inaofar as same governs the qualifications of
 electors in school consolidation elections under Article 2806, Revised Civil
 Statutes.; The court held that the right to vote in such elections was not limited
 ‘to electors awning taxable property, which had been duly rendered for taxa-
 tion, since such election did not involve Ylending credit or expending money
  or assuming any debt” within this constitutional provision limiting right to
 vote to such electors, inasmuch as the election did not involve assumption
 by consolidated district of outstanding bonds of the old district. and another
 election would be required to determine whether taxes should be levied for
 consolidated district.
  Honorable   A. hf. Pribble,   page 8 (O-889)




         ,     The constitutional and statutory provisions above adverted
  to and the decision of the Court of Civil Appeals thereunder, conclusive-
  ly point to a negative answer to your first question But to avoid confusion
  and to properly limit this opinion, we strass that such negative answer pro-
  ceeds upon the assumption that the school consolidation election under in-
  quiry, Iihe that involved in the case discussed above, is for the purpose on-
 l~of voting a consolidation of school districts and does not embrace a vz
  on the assumption of outstanding bonds or the levy of taxes. Because, in this
  connection, we ,find that Article 2807. Revised Civil Statutes, allows the ques-
  tion of the assumption of outstanding bonds Of an old school district and Levy
 of taxes therefor. to be submitted to the voters, along with the question of
  the proposed consolidation of such school districts, all in the same election.
  While your letter does not so indicate, should the fact be that the election
  in question is for the twofold purpose of voting on the question Of.consolida-
 tion and upon the question of assumption of. bonds and levy of taxes, as per-
 mitted by Article   2807. Revised Civil Statutes, fhen we would be constrained
  to answer your question in the affirmative.

               .Turning now to your second inquiry. we find that same is like-
   wise foreclosed by the ~wstitution and statutes, and the authorities there-
. .Jander. Section 2, Article .6. Conatitutioh of Texas, fixes the residential quali-
   fications and requirements of electors generally, as follows:

                “Every person subject to none of the foregoing disqusli-
        fications, who shall have attained the age of twenty-one years
        and who shall be a citizen of the United States and who shall
        have resided in this State one year next preceding an election
        and the last six months within the district or county in which
        such person offers to vote, shall be deemed a qualified elec-
        tor;...    -

               Although this constitutional provision is self-enacting, the Leg-
  islature, by Article 2955, Revised Civil Statutes, fined residential require-
  ments for qualified electors in identical language, but added this further pro-
  vision:

               I . . . In any election held only in a subdivision of a
        county for the purpose of determining any local question or
        proposition affection only such subdivision of the county,
        then in addition to the foregoing qtilifications, the voter
        must have resided in said county for six months next pre-
        ceding such election . . . *

               Although there are certain constitutional and statutory provi-
  sions requiring an elector to vote in the election precinct of his residence,
                                                                                 . ..-I
Honorable A. M. Pribble.    page 4 (O-339)




there is no required length of time for such residence as a qualification
for voting. The only requirements for length of residence as qualifications
for suffrage have been hereinabove quoted. and we see they apply only to
the State, district and county and not to precincts, political subdivisions or
defined districts.

             This construction is sustained in the case of Warren, et al v.
.Robinson. 32 S.W.2d 871. involving a road district bond election, wherein
the court overruled the contention that since the election was held only in a
 subdivision of a county, six months residence in such subdivision was re-
quired by law.

            Our answer to your second question, therefore, is that an eLector
otherwise qualified, may vote in a school consolidation election, under Article
2806. Revised Civil Statutes, if he shall have resided in this State .one year
and in the county wherein such school districts lie, for six months next pre-
ceding such election.

                                       Yours   very truly

                              ATTORNEYGENERALOFTEXAS




                              BY               /s/ Pat M. Neff. Jr.
                                                Pat M. Neff, Jr.
                                                     Assistant

PMN:N:da

APPROVED

/s/   Gerald C. Mann

ATTORNEY     GENERAL       OF TEXAS